Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation of 3:
The proposed amendments present a new claim 21.  The new claim recites applying a second fragrance in the second mixing vessel which is a new issue that would require further consideration and/or search.  The proposed amendments are not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal.

Continuation of 7:
The claims will remain rejected under the same headings and for the same reasons as discussed in the Final Office Action.

Continuation of 12:
Applicant’s arguments filed 6/30/2021, directed to the proposed amendments, have been fully considered but are moot because the amendments are not entered as discussed above.

Applicant's arguments filed 6/30/2021 have been fully considered but they are not persuasive.

Applicant argues there is no motivation to modify Watkins with method steps from Artiga-Gonzalez. Applicant argues the methods taught by each reference are drastically different. Applicant argues the person of ordinary skill would not pick and choose various method steps from each reference and believe them interchangeable to arrive at the claimed method.  In response to applicant's argument that In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Watkins teaches a method of application of a pre-mix to in a single step.  As Artiga-Gonzalez teaches similar coating applies in multiple steps it would have been suggested to one of ordinary skill in the art to modify the single step method of Watkins to include multiple steps, as in Artiga-Gonzalez.

Applicant argues that the high-shear wet granulation process of Artiga-Gonzalez would produce cakes on the wall of the high shear mixture that would require the mixer to be cleaned after each batch. Applicant argues the substrate making process of Artiga-Gonzalez in not amenable to the claimed step of “preparing a subsequent batch of common fragrance substrate in the first mixing vessel without washing the first mixing vessel after discharging the common fragrance substrate from the first mixing vessel.”  In response to applicant’s argument, Artiga-Gonzalez does not discuss the amount of shear in the coating process, does not teach cakes on the walls of the mixer, and does not teach cleaning the mixer after use.

Applicant argues Artiga-Gonzalez is not drawn to salt crystals taught in Watkins.  Applicant argues applying the high-shear wet granulation process of Artiga-Gonzalez to Watkins would break the salt crystals of Watkins.  Applicant argues Watkins teaches in the Background that granules/high shear/high compression processes are not suitable for its salt crystals.  In response to applicant’s argument, Artiga-Gonzalez does not discuss the amount of shear in the coating process.  Artiga-Gonzalez does not teach 

Applicant argues modifying the method of Watkins with steps from Artiga-Gonzalez would create small particles, which are taught by Watkins to be avoided. In response to applicant’s argument, Artiga-Gonzalez does not teach breaking the powder in the coating process.

Applicant argues granulating the salt particles of Watkins in Artiga-Gonzalez’s high-shear agglomeration process would undermine the purpose of Artiga-Gonzalez, which is to create porous granules that can absorb a greater amount of fragrance fluid. Applicant argues it would not make sense to use the specific non-porous evaporative salt of Watson to create the porous agglomerated granules of Artiga-Gonzalez.  In response to applicant’s argument, Watkins is cited by the examiner as the primary reference.  The prior art rejection is a modification of the method of Watkins to include multiple coatings applied in separate apparatus in a continuous method, as suggested by Artiga-Gonzalez and Surutzidis.  Contrary to applicant’s argument, the examiner has not proposed modification of the porous granules of Artiga-Gonzalez to include non-porous evaporative salt of Watson.

Applicant argues Surutzidis’ high shear process is not conducive to the materials and process of Watkins and requires washing of equipment afterwards. Applicant argues the fluid bed agglomeration of Surutzidis would not work with the oil paste of Watkins and fluidizing the salt crystals of Watkins would break them into undesirable size. In responsive to applicant’s argument, Surutzidis does not teach the shear of the process, does not teach breaking the particles, does not teach inoperability with the oil paste, and does not teach washing the equipment afterwards.  

In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant argues there is no reasonable expectation of success of incorporating the particular mechanical apparatus of Schuchardt into the mixers and mixing processes of Watkins, Artiga-Gonzalez, and Surutzidis.  In response to applicant’s argument, Schuchardt teaches self-cleaning reactor/mixers being desirable for treating fluids and cohesive loose materials in the chemical engineering field; therefore, absent an evidentiary showing to the contrary one of ordinary skill in the art would have expected self-cleaning reactor/mixers to be suitable for the mixing of the combined references. 

Applicant argues the present claims specify that it is the mixer for the substrate that does not require washing.  Applicant argues after the oil is mixed with ingredients the mixer would need to be washed before another fragranced material was made. In response to applicants’ argument, Watkins does not teach washing the mixer and as discussed in the rejection the combination of references suggests self-cleaning mixers.

Applicant argues it is unclear if using the disks of Schuchardt would break the salt of Watkins into unusable fines. Applicant argues it is unclear if the discs of Schuchardt can be used in a high-shear wet granulator or a fluid bed granulation process as taught by Artiga-Gonzalez and Surutzidis.  In response to 

Applicant argues the skilled person would expect the claimed discharge rate to break the larger crystals.  In response to applicants’ argument, the combined references do not teach the discharge rate breaking the particles.  The examiner asserts that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).

Applicant argues Shepard does not cure this deficiency; however, this is not convincing as discussed above.

Applicant argues the skilled person would not be motivated to modify Shepard to discharge the coated salt into a second mixer to apply the encapsulated fragrance since Shepard teaches that the encapsulated fragrance should be applied to the coated salt component while the coated salt component is still tacky. Applicant argues transferring the tacky salt would be difficult if not impossible and there would be an expectation that the coated salt would dry in the transfer process.  In response to applicants’ argument, Shepard is cited as to teaching that spraying is a known method of applying a fragrance coating.   Contrary to applicant’s argument, Watkins is the primary reference and the rejection does not propose modification of the method of Shepard to include transfer of a tacky component to a second mixer.



Applicant argues a vertical mixer is impractical in the method of Watkins as it would be understood a rotating implement would be expected to break the salt particles into fines more so than the tumbling blenders taught in Watkins.  In response to applicants’ argument, the combined references do not teach breaking the particles in a vertical mixer.  The examiner asserts that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).

Applicant argues adding a second, encapsulated fragrance to Watkins based on combination with Shepard does not render obvious the claimed method, which requires the coating of the substrate to be done in a different vessel than the substrate is prepared in.  Applicant argues if the salt of Watkins was used in the encapsulating process of Shepard, then the coating of the salt would occur in the same vessel that salt substrate was in and not “applying a coating agent and a first fragrance to the common fragrance substrate in the second mixing vessel,” as claimed.  In response to applicants’ argument and as discussed in the rejection, Artiga-Gonzalez suggests first and second coatings.  Surutzidis suggests multiple coatings applied in separate apparatus.

Applicant argues it would be expected to the person of ordinary skill that the process of Shepard would only result in encapsulated fragrance. Applicant argues a combination of Watkins with Shepard does not produce a fragranced salt that is fragranced with free (non-encapsulated) oil fragrance.  Applicant argues Shepard’s process does not allow using commercially available encapsulated fragrances.  In In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Shepard is cited as teaching spraying is a known method of fragrance coating.

Applicant argues the other references do not cure the deficiencies and Applicant argues the rejections of the dependent claims have the same deficiencies; however, this is not convincing as discussed above.

Applicant argues Donaty is directed to an atomizing sprayer, which the skilled person would not expect to work in conjunction with Shepard’s special one pot encapsulation process.  In response to applicant’s argument, Shepard is cited as teaching spraying is a known method of fragrance coating.  Shepard is not the primary reference and the prior art rejection does not rely on a modification of Shepard’s process to include an atomizing sprayer.

Applicant argues Kuras is directed to bentonite clay cat litter and the skilled person would not expect similar outcomes with coating of the salt crystals of Watkins and the clay cat litter described in Kuras.   In response to applicants’ argument, both Watkins and Kuras are directed to methods of fragrance application.  Kuras teaches spraying onto a conveyor is a known method of fragrance application to particulates and a person of ordinary skill in the art considering Kuras would have been motivated to modify the application method of the combined references to include conveyor spraying.



/TABATHA L PENNY/Primary Examiner, Art Unit 1712